Case 1:17-cv-00331-KAJ Document 355 Filed 08/24/20 Page 1 of 1 PageID #: 16623




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

 ROUTE! INC.,                               )
                                            )
                  Plaintiff /Counterclaim   )
                  Defendant,                )
                                            )
        v.                                  )   Civil Action No. 17-331-KAJ
                                            )
AIRWATCH LLC,                               )
                                            )
                 Defendant/Counterclaim )
                 Plaintiff.             )

                                       ORDER

      At Wilmington, this ~          of August, 2020, upon consideration of

Defendants/Counterclaim Plaintiffs AirWatch LLC's and VMWare, Inc.'s (collectively,

"AirWatch") Motion for Attorneys' Fees under 35 U.S.C. § 285 (D.I. 290),

      IT IS HEREBY ORDERED that AirWatch's Motion is GRANTED IN PART in

the amount $1,666,672.78.




DATE: August 22, 2019
Wilmington, Delaware
